Citation Nr: 1032525	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a low back condition, to include degenerative disc disease of the 
lumbar spine and mild scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  January 1954 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Manchester, New 
Hampshire Department of Veterans' Affairs (VA) Regional Office 
(RO).

In the January 2007 rating decision on appeal, the RO reopened 
the Veteran's claim for service connection for a low back 
condition, to include degenerative disc disease of the lumbar 
spine and mild scoliosis, finding that new and material evidence 
had been received and denied the claim based upon the merits.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

Generally when the Board reopens a previously denied claim, when 
the RO did not reopen the claim, the Board must remand the case 
to the RO for a merits consideration under 38 U.S.C.A. § 7104 
unless (1) the Board secures from the claimant a waiver of 
initial RO consideration or (2) determines that the claimant 
would not be prejudiced, under Bernard v. Brown, 4 Vet. App. 384 
(1993).  This is because (1) it is only after reopening and 
adjudication on the merits that that the RO may assess the 
credibility of the evidence and (2) only after reopening should 
the RO determine the need for a VA medical examination or nexus 
medical opinion.  However, if the RO has assessed the credibility 
of the evidence and determined whether an examination or medical 
opinion is needed then it has performed a de facto reopening and, 
under Bernard, Id., there is no prejudice to the claimant and the 
Board may adjudicate the claim de novo.  Hickson v. Shinseki, 23 
Vet. App. 394 (2010).  In this case, the RO had determined that 
the Veteran's claim was reopened and assessed the credibility of 
the medical evidence in denying his claim.  Therefore, the Board 
finds there is no prejudice to the Veteran as the Board is not 
taking a different approach in addressing law which was not 
previously considered by the RO.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in July 2010.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A March 1996 RO decision denied service connection for a low 
back condition, finding that there was no permanent residual or 
chronic disability subject to service connection shown by the 
service medical records or by the evidence following service, as 
the Veteran had reported no treatment for any back condition 
since discharge from service.  

2.  The evidence added to the record since the March 1996 RO 
decision, was not previously submitted to agency decision makers, 
is not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claims for service connection 
for a low back condition.

3.  Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that a low back condition, to 
include degenerative disc disease of the lumbar spine and mild 
scoliosis, is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The March 1996 RO decision that denied service connection for 
a low back condition, was not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the claim for 
service connection for a low back condition, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for a 
low back condition, to include degenerative disc disease of the 
lumbar spine and mild scoliosis, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A March 1996 RO decision denied service connection for a low back 
condition, finding that finding that there was no permanent 
residual or chronic disability subject to service connection 
shown by the service medical records or by the evidence following 
service as the Veteran had reported no treatment for any back 
condition since discharge from service.  The Veteran did not 
appeal and the March 1996 RO decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
received with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be 
binding precedent).

Analysis 

The evidence of record at the time of the March 1996 RO decision 
included service treatment reports which reflect that the Veteran 
was treated for a strained lower back while pulling a heavy piece 
of metal in June 1957.  He was subsequently treated for 
complaints of low back pain from June 1957 to September 1957, 
diagnosed as myositis.

The new evidence of record submitted after the March 1996  RO 
decision includes copies of service treatment records, private 
medical records, VA outpatient treatment reports, VA 
examinations, lay statements from the Veteran's wife, ex-wife and 
former chiropractor's wife and the Veteran's testimony.  During a 
July 2010 video conference hearing, the Veteran testified that he 
had continued symptoms of back pain, which was also supported by 
lay statements from his wife and ex-wife.  He also testified that 
while he did not seek treatment at the VA until 1992, he was 
treated by a private chiropractor following his active service 
until that time which was also supported by a lay statement from 
his former chiropractor's wife.  Finally, the Veteran testified 
that he had a current disability of the low back which had not 
been diagnosed at the time his claim was previously denied.

Private and VA medical records from January 2005 to July 2008 
reflect that the Veteran has been variously treated for and 
diagnosed with chronic back pain, degenerative disc disease of 
the lower lumbar spine, mild spinal stenosis, lumbar facet 
arthropathy, degenerative disc disease of the lumbar spine with 
the likelihood  of L4-L5 disc herniation and transient 
radiculopathy of the right lower extremity.  In December 2006 and 
June 2008 VA examinations, the examiners furnished opinions 
indicating that the current low back condition and lumbar 
degenerative disc disease was not related to his in-service low 
back condition, diagnosed as myositis.  In statements furnished 
in March 2008, April 2008, and July 2008, the Veteran's treatment 
providers, including a VA nurse practitioner, M.S., a private 
physical therapist, E.J.A., and a private physician, Dr. E.J.O., 
furnished opinions indicating that the Veteran's current low back 
condition was related to his service injury.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered 
in conjunction with the previous evidence of record, presents a 
more complete picture of the origin of the Veteran's low back 
condition and relates to unestablished facts that are necessary 
to substantiate his claim for service connection for a low back 
condition.  The new and material evidence relevant to reopening 
the Veteran's claim for service connection includes medical 
diagnoses of a current back disability, lay statements of a 
continuity of symptomatology and private and VA medical nexus 
opinions.  The newly received evidence is not considered 
cumulative or redundant of the evidence of record at the time of 
the final March 1996 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a low back condition.  Therefore, the Veteran's 
claim for service connection for a low back condition is 
reopened.  See 38 C.F.R. § 3.156(a).

2.  Service connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his current low back condition is 
related to his active service.  During a July 2010 video 
conference hearing, the Veteran testified that he sustained an 
injury to his back in June 1957 when an engine was dropped on his 
shoulder, for which he received traction treatment in service.  
He reported that he continued to have back pain since his 
discharge from active service resulting in a diagnosis of a 
current back disability.  The Veteran also reported that his 
treatment providers have found that his current low back 
condition was related to his injury during active service.  

In an October 2006 lay statement, the Veteran's ex-wife testified 
that she was engaged to him while he was in the Air Force in the 
mid 1950's and noted that he had injured his back and had been 
hospitalized for several weeks.  She also reported that they were 
married in 1959, that he always complained of back pain and that 
they divorced in 1979.  In a lay statement, the Veteran's wife 
testified that she had known him for many years and listened to 
him complain of back pain.  Finally, in an October 2006 lay 
statement, the wife of the Veteran's former chiropractor stated 
that he was a patient of her late husband's, Dr. P.E., in the 
1970's an1980's.  

Service treatment records reflect that the Veteran was treated 
for a strained lower back while pulling a heavy piece of metal in 
June 1957, at which time he was put on light duty.  He was 
subsequently treated for complaints of low back pain from June 
1957 to September 1957, diagnosed as myositis.  A July 1957 
radiology report found no abnormal bony structures of the 
lumbosacral spine.  Upon separation from service, the Veteran 
reported having low back pain one week ago which was treated with 
back traction and noted to have improved.  The September 1957 
separation examination was absent of any clinical findings of 
abnormalities of the spine.  

Private and VA medical records from January 2005 to July 2008 
reflect that the Veteran has been variously treated for and 
diagnosed with chronic back pain, degenerative disc disease of 
the lower lumbar spine, mild spinal stenosis, mild scoliosis and 
lumbar facet arthropathy.  

In a December 2006 VA examination, the Veteran was diagnosed with 
degenerative disc disease of the lumbar spine with the likelihood 
of L4-L5 disc herniation and transient radiculopathy of the right 
lower extremity.  The examiner opined that it was less than 
likely that the Veteran's present low back condition was a direct 
or proximate result of his in-service low back myositis.  

In March 2008, the Veteran's private physical therapist, E.J.A., 
noted that the Veteran demonstrated a limited range of motion of 
the lumbar spine with obvious radicular weakness and altered 
sensation in the L-4 and L-5 nerve root distribution of the right 
lower extremity.  He also found that the Veteran demonstrated 
obvious muscular atrophy indicative of a long standing lumbar 
myopathy.  E.J.A. concluded that, given the Veteran's clinical 
presentation and symptom reproduction, he felt that the findings 
were most likely a result of an intervertebral disc degeneration 
with facet joint hypertrophy leading to stenosis and that, given 
the Veteran's obvious myopathy, it was apparent that his injury 
was most likely a result of a lumbar compression mechanism 
consistent with his described injury while in the service in 
1957.  

An April 2008 VA outpatient treatment record reflects that the 
Veteran submitted copies of his service treatment records to his 
treatment provider at the VA, M.S., a nurse practitioner, to 
review.  M.S. noted the relevant findings related to the 
Veteran's back injury in service and treatments thereof were 
reported in an April 2008 VA outpatient treatment report.  In an 
April 2008 statement, M.S., stated that the Veteran had chronic 
back pain which started while in service, he had a documentation 
of a back injury requiring traction in 1957 while he was on 
active duty and he had imaging confirmation of significant 
degeneration in his back.  She concluded that it seemed most 
likely that the Veteran's chronic back problems were directly 
related to his service injury.  

In an April 2008 private medical record, the Veteran's private 
physician Dr. E.J.O, noted that the Veteran suffered an injury in 
service, subsequent to which, he has had weakness in his right 
arm and hand as well as weakness in the right leg with chronic 
back pain and he continued to have the same issues.  

In a June 2008 VA examination, the Veteran was diagnosed with 
lower lumbar degenerative disc disease.  The examiner opined that 
the Veteran's current lower lumbar degenerative disc disease was 
less likely as not (less than a 50/50 probability) a continuation 
of or related to the back condition noted in the service records.  
The examiner explained that the low back condition for which the 
Veteran was treated in service was characterized as a strain or 
myositis, that the lumbosacral spine x-rays were normal and that 
his current low back condition was lower lumbar degenerative disc 
disease, which was not present at the time of the 1957 
lumbosacral x-rays.  She also found that there was no chronic or 
structural back conditions identified during service.  The 
examiner also noted the various positive statements made by 
private and VA treatment providers and the lay statements of 
record that the Veteran had continuous back pain since service, 
finding that all but the Veteran's ex-wife were based upon 
information provided by the Veteran and none presented any 
objective evidence of a continuity.  She also found that the 
Veteran's ex-wife was not medically qualified to offer a medical 
diagnosis, statements or opinions and therefore the lay evidence 
provided from her did not establish a medical relationship 
between the current back problems and the in-service injury.  

In a July 2008 statement, the Veteran's private physical 
therapist, E.J.A., reported that his March 2008 examination of 
the Veteran included a subjective history and medical record 
review of the events that took place in the time frame 
surrounding March 1957, and it was his opinion that, given the 
history documented, it was probable that the mechanism of injury 
described resulted in the initiation of degenerative disc 
dysfunction as described in his previous evaluation.  

A July 2008 statement by Dr. E.J.O. stated that he had seen the 
Veteran several times in the past and that, in the course of his 
evaluation, he had looked through all the previous records, 
including the Veteran's military records and reviewed them as 
best as he could given the context of the notes.  

After a careful review of the record, and resolving all doubt in 
favor of the Veteran, the Board has determined, based upon the 
medical and satisfactory lay evidence set forth above, that the 
evidence supports the Veteran's claim for service connection for 
a low back condition, to include degenerative disc disease of the 
lumbar spine and mild scoliosis.

The service treatment records reflect the Veteran was treated for 
a strained lower back, later diagnosed as myositis, while pulling 
a heavy piece of metal in June 1957 and was subsequently treated 
for complaints of low back pain from June 1957 up until his 
separation from active service in September 1957.  The post 
service medical evidence of record reflects that the Veteran is 
currently diagnosed with a low back condition, to include chronic 
back pain, degenerative disc disease of the lower lumbar spine, 
mild spinal stenosis, mild scoliosis, lumbar facet arthropathy, 
degenerative disc disease of the lumbar spine with the likelihood 
of L4-L5 disc herniation and transient radiculopathy of the right 
lower extremity and lower lumbar degenerative disc disease.  

With respect to the lay statements made by the Veteran, his wife, 
his ex-wife, and the wife of his former chiropractor, indicating 
that the Veteran had a continuity of back pain since his active 
service for which he received private treatment in the 1970's and 
1980's and currently has problems, the Board notes that the 
Veteran, his wife, his ex-wife and the wife of his former 
chiropractor are competent to report a continuity of 
symptomatology, and that report can serve to provide the needed 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  The Board must, however, weigh a veteran's 
reports against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board acknowledges these statements, however, neither the 
Veteran, his wife, his ex-wife nor the wife of his former 
chiropractor are not competent to specify that the back injury 
and low back pain in service are related to his currently 
diagnosed back condition, as this would constitute a medical 
conclusion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a lay person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury; however, a lay 
witness can provide and "eye-witness" account of the visible 
symptoms).  

The Board finds that these lay statements of record are credible 
as they are internally consistent and consistent with the other 
medical evidence of record.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board notes that the Veteran's service treatment reports, reflect 
a continuity of treatment for symptoms of low back pain since his 
initial injury in June 1957 until his separation from active 
service, thereby demonstrating a chronic back condition existed 
in service.  The lay statements of record are also consistent 
with each other, reflecting a continuity of complaints of low 
back pain during the Veteran's active service and since that 
time.  The lay statements from the Veteran's former 
chiropractor's wife, noting that the Veteran had sought treatment 
with a private chiropractor in the 1970's and 1980's, is also 
consistent with his statements of record and testimony in the 
July 2010 Travel Board hearing in which he discussed that he did 
not seek treatment at the VA until 1992, however, he had been 
treated continually by a private chiropractor for many years 
prior to his treatment at VA.  

As the lay statements of record are found to be competent and 
credible, indicating eye-witness accounts of the Veteran's 
continual back symptoms since service and the treatment thereof 
in the 1970's and 1980's by a private chiropractor, the Board 
finds that the medical opinions of record relying on the 
Veteran's history and statements are also credible.  cf. Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on the 
recitations of a claimant).  In this regard, the Board finds that 
the medical opinions furnished by the Veteran's physical 
therapist, E.J.A., the Veteran's treatment provider at the VA, 
M.S., a nurse practitioner, and the Veteran's private physician, 
Dr. E.J.O., indicating that the Veteran's current low back 
condition is related to the back injury he sustained during his 
active service, constitute credible medical evidence.  

The evidence of record also reflects that E.J.A., M.S. and Dr. 
E.J.O., reviewed the Veteran's service records and records of 
current treatment in providing their opinions.  In addition, the 
opinions furnished by M.S. and E.J.A. also include an appropriate 
rationale based upon a review of the Veteran's service treatment 
records, the Veteran's history and his current treatment.  

The Board also observes that the December 2006 VA examiner and 
the June 2008 VA examiner have furnished opinions indicating that 
the Veteran's current low back condition is not related to the 
back injury he sustained during his active service, however, the 
December 2006 VA examiner does not provide any rationale to 
support his conclusions.  The June 2008 VA examiner does provide 
and appropriate rationale based upon a review of the record, the 
Veteran's history and an examination of the Veteran.  With 
respect to the June 2008 VA examiner's findings that the positive 
medical opinions of record and the lay statements of record were 
not objective evidence of a continuity of symptoms and that the 
Veteran's ex-wife's statement was not competent, the Board finds 
that this assessment is not probative as she provided her own 
analysis of the credibility and competency of this evidence, 
which is a legal determination.  In fact, this analysis is also 
contrary to the Board's conclusions above.  As such no probative 
weight is afforded to the statements made by the June 2008 VA 
examiner with respect to her analysis of the medical opinions and 
lay statements of record.  

On balance, there is evidence of an in-service injury with 
chronic low back pain in service, a currently diagnosed low back 
condition, competent and credible lay statements of record 
indicating a continuity of low back pain since the Veteran's 
injury in active service, competent and credible lay evidence 
that the Veteran was treated privately for his low back condition 
in the 1970's and 1980's, private and VA medical opinions 
indicating a nexus between the Veteran's injury in active service 
and his current low back condition and a VA medical opinion 
indicating the Veteran's current low back condition is not 
related to his active service.  With respect to the opinions 
provided in the record, the Board finds that, taken together, 
they put the evidence in relative equipoise.

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for low back condition, to include 
degenerative disc disease of the lumbar spine and mild scoliosis, 
is warranted.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

New and material evidence having been received, service 
connection a low back condition, to include degenerative disc 
disease of the lumbar spine and mild scoliosis, is reopened.

Service connection for a low back condition, to include 
degenerative disc disease of the lumbar spine and mild scoliosis, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


